Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 10, and 17 are objected to because of the following informalities: each claim recites the limitation “wherein a location of the second device is determined by the first device based on a quick response (QR) code, an iBeacon, Bluetooth, and near-field communication (NFC)” (emphasis added). It appears that this is a typographical error because it would not be logical to use a quick response (QR) code, an iBeacon, Bluetooth, and near-field communication (NFC) (all simultaneously) to determine a location of the second device. Therefore, for examination purposes, this limitation will be treated as “wherein a location of the second device is determined by the first device based on a quick response (QR) code, an iBeacon, Bluetooth, or near-field communication (NFC)”. Appropriate correction is required.












Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

Claims 1, 8, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15  of copending Application No. 2022/0044266 A1 in view of Wang et al (US 2019/0114689) (“Wang”).  
Although the claims at issue are not identical, they are not patentably distinct from each other because: 

Claim 1: US 2022/0044266 A1 claims a computer-implemented method, the method being executed by at least one processor associated with a smart feedback system (SFS), wherein the SFS stores a plurality of user profiles, wherein each user profile is associated with a corresponding user and a corresponding personalized avatar, the method comprising (claim 1 lines 1-6): 
providing a first visualization of a personalized avatar associated with the user to the first device based on a user profile associated with the user; 
providing a first personalized feedback request to the first device during the first visualization of the personalized avatar, wherein the first personalized feedback request includes a first set of feedback requests associated with a first offer associated with a first participant of a plurality of participants (claim 1 lines 12-20); 
receiving first feedback of the user captured by the first device in response to the first personalized feedback request and associating the first feedback with the user profile (claim 1 lines 21-27). 
US 2022/0044266 A1 fails to explicitly claim:


identifying the user associated with a second interaction with the SFS from a second device at the first location; 
providing a second visualization of the personalized avatar to the second device; 
providing a second personalized feedback request to the second device during the second visualization of the personalized avatar, wherein the second personalized feedback request includes a second set of feedback requests associated with a second offer associated with a second participant of the plurality of participants; and 
receiving second feedback of the user captured by the second device in response to the second personalized feedback request and associating the second feedback with the user profile.  
However, Wang does teach 
identifying a user of a plurality of users ([0047] lines 9-13 – “for existing customers, their profiles can be either identified through facial recognition based on image streams from the cameras installed inside the stores or be identified through customers logging in at the frontend information exchange system”) associated with a first interaction with the SFS from a first device at a first location remote from the SFS ([0063] lines 5-15 “a frontend information exchange system (e.g., a computer kiosk [claimed first device] or sales robot), wherein the frontend information exchange system provides an input user interface configured to detect one or more in-person close-proximity interactions [claimed first interaction] between a user and the frontend information exchange system (e.g., interactions by voice, touch, sight, gesture, etc. that are enabled by the close physical proximity between the user and the frontend information exchange system)”); 
identifying the user ([0047] lines 9-13 – “for existing customers, their profiles can be either identified through facial recognition based on image streams from the cameras installed inside the stores or be identified through customers logging in at the frontend information exchange system”) associated with a second interaction with the SFS from a second device at the first location ([0060] lines 5-9 – “In some embodiments, the conversation can be carried out by a humanoid robot or a mobile device [claimed second device at the first location] that the user can carry with him/her while he/she browse through the deployment location of the frontend information exchange system”); 
providing a second visualization of the personalized avatar to the second device ([0045] lines 69-73 – “determine characteristics of the interaction style, decision-making triggers, preferences, and/or temperament of the customer, generates an image of a sales representative for display on the frontend information exchange system in accordance with the determined characteristics [claimed second visualization of the personalized avatar]”);  
providing a second personalized feedback request to the second device during the second visualization of the personalized avatar, wherein the second personalized feedback request includes a second set of feedback requests associated with a second offer associated with a second participant of the plurality of participants ([0050] lines 9-13 – “frontend information exchange system states to the user after an initial interaction and data processing: ‘Sorry, we do not currently have a double-door fridge in gold color [claimed second offer], will you be interested in a double-door fridge in silver color, or a single door fridge in gold color? [claimed second set of feedback requests]’”); and 
receiving second feedback of the user captured by the second device in response to the second personalized feedback request and associating the second feedback with the user profile ([0050] lines 13-26  – “Customer says, ‘No, what other colors do you have for the double-door models?’ [claimed receiving second feedback of the user] . . . In addition, in some embodiments, the personal profile of the customer is also modified, and the style preference for the "doubledoor" style is given more weight and the color preference is given less weight” [claimed associating the second feedback with the user profile]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Wang into the invention of US 2022/0044266 A1. One of ordinary skill in the art would have been motivated to do so because using a second device at the first location (e.g., customer mobile device) provides greater flexibility and options for the customer than using only a first device at the first location (e.g., kiosk associated with the retailer), thereby resulting in increased sales for the retailer. 
In addition, it would have been recognized that applying the known technique of identifying a user of a plurality of users associated with a first interaction with the SFS from a first device at a first location remote from the SFS; identifying the user associated with a second interaction with the SFS from a second device at the first location; providing a second visualization of the personalized avatar to the second device; providing a second personalized feedback request to the second device during the second visualization of the personalized avatar, wherein the second personalized feedback request includes a second set of feedback requests associated with a second offer associated with a second participant of the plurality of participants; and receiving second feedback of the user captured by the second device in response to the second personalized feedback request and associating the second feedback with the user profile, as taught by Wang, to the teachings of US 2022/0044266 A1, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. This is supported by the fact that the first and second embodiments of Wang are essentially identical, except that the second embodiment uses a second device instead of a first device. 



Claim 8: US 2022/0044266 A1 claims a computer-implemented method, the method being executed by at least one processor associated with a smart feedback system (SFS), wherein the SFS stores a plurality of user profiles, wherein each user profile is associated with a corresponding user and a corresponding personalized avatar, the method comprising (claim 1 lines 1-6): 
providing a first visualization of a personalized avatar associated with the user to the first device based on a user profile associated with the user; 
providing a first personalized feedback request to the first device during the first visualization of the personalized avatar, wherein the first personalized feedback request includes a first set of feedback requests associated with a first offer associated with a first participant of a plurality of participants (claim 1 lines 12-20); 
receiving first feedback of the user captured by the first device in response to the first personalized feedback request and associating the first feedback with the user profile (claim 1 lines 21-27). 
US 2022/0044266 A1 fails to explicitly claim: 
identifying a user of a plurality of users associated with a first interaction with the SFS from a first device at a first location remote from the SFS; 
identifying the user associated with a second interaction with the SFS from a second device at a second location different from the first location and remote from the SFS; 
providing a second visualization of the personalized avatar to the second device; 
providing a second personalized feedback request to the second device during the second visualization of the personalized avatar, wherein the second personalized feedback request includes a second set of feedback requests associated with a second offer associated with a second participant of the plurality of participants; and 

However, Wang does teach 
identifying a user of a plurality of users ([0047] lines 9-13 – “for existing customers, their profiles can be either identified through facial recognition based on image streams from the cameras installed inside the stores or be identified through customers logging in at the frontend information exchange system”) associated with a first interaction with the SFS from a first device at a first location remote from the SFS ([0063] lines 5-15 “a frontend information exchange system (e.g., a computer kiosk [claimed first device] or sales robot), wherein the frontend information exchange system provides an input user interface configured to detect one or more in-person close-proximity interactions [claimed first interaction] between a user and the frontend information exchange system (e.g., interactions by voice, touch, sight, gesture, etc. that are enabled by the close physical proximity between the user and the frontend information exchange system)”); 
identifying the user ([0047] lines 9-13 – “for existing customers, their profiles can be either identified through facial recognition based on image streams from the cameras installed inside the stores or be identified through customers logging in at the frontend information exchange system”) associated with a second interaction with the SFS ([0060] lines 5-9 – “In some embodiments, the conversation can be carried out by a humanoid robot or a mobile device [claimed second device at the first location] that the user can carry with him/her while he/she browse through the deployment location of the frontend information exchange system”) from a second device at a second location different from the first location and remote from the SFS ([0055] lines 71-74 – “the information exchange system detects that the user has moved from a second-tier city to a first-tier city or from a less affluent area to a more affluent area (e.g., based on address changes or store visit location changes [claimed second device at a second location different from the first location, because “store visit location changes” teaches that the SFS system is operating at retailer stores at different locations”); 
providing a second visualization of the personalized avatar to the second device ([0045] lines 69-73 – “determine characteristics of the interaction style, decision-making triggers, preferences, and/or temperament of the customer, generates an image of a sales representative for display on the frontend information exchange system in accordance with the determined characteristics [claimed second visualization of the personalized avatar]”);  
providing a second personalized feedback request to the second device during the second visualization of the personalized avatar, wherein the second personalized feedback request includes a second set of feedback requests associated with a second offer associated with a second participant of the plurality of participants ([0050] lines 9-13 – “frontend information exchange system states to the user after an initial interaction and data processing: ‘Sorry, we do not currently have a double-door fridge in gold color [claimed second offer], will you be interested in a double-door fridge in silver color, or a single door fridge in gold color? [claimed second set of feedback requests]’”); and 
receiving second feedback of the user captured by the second device in response to the second personalized feedback request and associating the second feedback with the user profile ([0050] lines 13-26  – “Customer says, ‘No, what other colors do you have for the double-door models?’ [claimed receiving second feedback of the user] . . . In addition, in some embodiments, the personal profile of the customer is also modified, and the style preference for the "doubledoor" style is given more weight and the color preference is given less weight” [claimed associating the second feedback with the user profile]). 
Examiner notes that although most of the cites given for the second embodiment are the same as the first, this is appropriate because the invention in Wang is capable of providing any number of visualizations, providing any number of feedback requests, and receiving any number of feedback responses. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Wang into the invention of US 2022/0044266 A1. One of ordinary skill in the art would have been motivated to do so because using a second device at a second location different from the first location and remote from the SFS (e.g., retailer at a different location) provides greater continuity, flexibility, and options for the customer than using only a first device at the first location (e.g., kiosk associated with the retailer), thereby causing the customer to be more likely to purchase and resulting in increased sales. 
In addition, it would have been recognized that applying the known technique of identifying a user of a plurality of users associated with a first interaction with the SFS from a first device at a first location remote from the SFS; identifying the user associated with a second interaction with the SFS from a second device at a second location different from the first location and remote from the SFS; providing a second visualization of the personalized avatar to the second device; providing a second personalized feedback request to the second device during the second visualization of the personalized avatar, wherein the second personalized feedback request includes a second set of feedback requests associated with a second offer associated with a second participant of the plurality of participants; and receiving second feedback of the user captured by the second device in response to the second personalized feedback request and associating the second feedback with the user profile, as taught by Wang, to the teachings of US 2022/0044266 A1, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. This is supported by the fact that the first and second embodiments of Wang are essentially identical, except that the second embodiment 

Claim 15: US 2022/0044266 A1 claims a computer-implemented system, comprising: 
one or more computers associated with a smart feedback system (SFS), wherein the SFS stores a plurality of user profiles, wherein each user profile is associated with a corresponding user and a corresponding personalized avatar (claim 15 lines 1-6); and 
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising (claim 15 lines 13-18): 
providing a first visualization of a personalized avatar associated with the user to the first device based on a user profile associated with the user; 
providing a first personalized feedback request to the first device during the first visualization of the personalized avatar, wherein the first personalized feedback request includes a first set of feedback requests associated with a first offer associated with a first participant of a plurality of participants (claim 15 lines 19-27); 
receiving first feedback of the user captured by the first device in response to the first personalized feedback request and associating the first feedback with the user profile (claim 15 lines 28-30). 
US 2022/0044266 A1 fails to explicitly claim:  
identifying a user of a plurality of users associated with a first interaction with the SFS from a first device at a first location remote from the SFS; 
identifying the user associated with a second interaction with the SFS from a second device at the first location; 
providing a second visualization of the personalized avatar to the second device; 

receiving second feedback of the user captured by the second device in response to the second personalized feedback request and associating the second feedback with the user profile.  
	However, Wang does teach 
identifying a user of a plurality of users ([0047] lines 9-13 – “for existing customers, their profiles can be either identified through facial recognition based on image streams from the cameras installed inside the stores or be identified through customers logging in at the frontend information exchange system”) associated with a first interaction with the SFS from a first device at a first location remote from the SFS ([0063] lines 5-15 “a frontend information exchange system (e.g., a computer kiosk [claimed first device] or sales robot), wherein the frontend information exchange system provides an input user interface configured to detect one or more in-person close-proximity interactions [claimed first interaction] between a user and the frontend information exchange system (e.g., interactions by voice, touch, sight, gesture, etc. that are enabled by the close physical proximity between the user and the frontend information exchange system)”); 
identifying the user ([0047] lines 9-13 – “for existing customers, their profiles can be either identified through facial recognition based on image streams from the cameras installed inside the stores or be identified through customers logging in at the frontend information exchange system”) associated with a second interaction with the SFS from a second device at the first location ([0060] lines 5-9 – “In some embodiments, the conversation can be carried out by a humanoid robot or a mobile device [claimed second device at the first location] that the user can carry with him/her while he/she browse through the deployment location of the frontend information exchange system”); 
providing a second visualization of the personalized avatar to the second device ([0045] lines 69-73 – “determine characteristics of the interaction style, decision-making triggers, preferences, and/or temperament of the customer, generates an image of a sales representative for display on the frontend information exchange system in accordance with the determined characteristics [claimed second visualization of the personalized avatar]”);  
providing a second personalized feedback request to the second device during the second visualization of the personalized avatar, wherein the second personalized feedback request includes a second set of feedback requests associated with a second offer associated with a second participant of the plurality of participants ([0050] lines 9-13 – “frontend information exchange system states to the user after an initial interaction and data processing: ‘Sorry, we do not currently have a double-door fridge in gold color [claimed second offer], will you be interested in a double-door fridge in silver color, or a single door fridge in gold color? [claimed second set of feedback requests]’”); and 
receiving second feedback of the user captured by the second device in response to the second personalized feedback request and associating the second feedback with the user profile ([0050] lines 13-26  – “Customer says, ‘No, what other colors do you have for the double-door models?’ [claimed receiving second feedback of the user] . . . In addition, in some embodiments, the personal profile of the customer is also modified, and the style preference for the "doubledoor" style is given more weight and the color preference is given less weight” [claimed associating the second feedback with the user profile]). 
Examiner notes that although most of the cites given for the second embodiment are the same as the first, this is appropriate because the invention in Wang is capable of providing any number of visualizations, providing any number of feedback requests, and receiving any number of feedback responses. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Wang into the invention of US 2022/0044266 A1. One of ordinary skill in the art would have been motivated to do so because using a second device at the first location (e.g., customer mobile device) provides greater flexibility and options for the customer than using only a first device at the first location (e.g., kiosk associated with the retailer), thereby resulting in increased sales for the retailer. 
In addition, it would have been recognized that applying the known technique of identifying a user of a plurality of users associated with a first interaction with the SFS from a first device at a first location remote from the SFS; identifying the user associated with a second interaction with the SFS from a second device at the first location; providing a second visualization of the personalized avatar to the second device; providing a second personalized feedback request to the second device during the second visualization of the personalized avatar, wherein the second personalized feedback request includes a second set of feedback requests associated with a second offer associated with a second participant of the plurality of participants; and receiving second feedback of the user captured by the second device in response to the second personalized feedback request and associating the second feedback with the user profile, as taught by Wang, to the teachings of US 2022/0044266 A1, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. This is supported by the fact that the first and second embodiments of Wang are essentially identical, except that the second embodiment uses a second device instead of a first device. 
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? 
Claims 1-14 are directed to a method, which is a process. Therefore, claims 1-14 are directed to one of the four statutory categories of invention. Claims 15-20 are directed to a system, which is a machine. Therefore, claims 15-20 are directed to one of the four statutory categories of invention. 

Step 2A
Claim 1:
The claim recites: 
A computer-implemented method, the method being executed by at least one processor associated with a smart feedback system (SFS), wherein the SFS stores a plurality of user profiles, wherein each user profile is associated with a corresponding user and a corresponding personalized avatar, the method comprising: 
identifying a user of a plurality of users associated with a first interaction with the SFS from a first device at a first location remote from the SFS; 
providing a first visualization of a personalized avatar associated with the user to the first device based on a user profile associated with the user; 
providing a first personalized feedback request to the first device during the first visualization of the personalized avatar, wherein the first personalized feedback request includes a first set of feedback requests associated with a first offer associated with a first participant of a plurality of participants; 
receiving first feedback of the user captured by the first device in response to the first personalized feedback request and associating the first feedback with the user profile; 
identifying the user associated with a second interaction with the SFS from a second device at the first location; 
providing a second visualization of the personalized avatar to the second device; 
providing a second personalized feedback request to the second device during the second visualization of the personalized avatar, wherein the second personalized feedback request includes a second set of feedback requests associated with a second offer associated with a second participant of the plurality of participants; and 
receiving second feedback of the user captured by the second device in response to the second personalized feedback request and associating the second feedback with the user profile.  

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea (emphasized above) of requesting and receiving feedback associated with an offer using an avatar. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation (e.g., identifying a user, providing a feedback request, and receiving feedback), evaluation (e.g., associating feedback with a user profile), judgment, opinion. 
Dependent claims 2-7 recite the same abstract ideas identified in claim 1. 


Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 1-7 recite the additional elements (the non-emphasized limitations above) of a computer, a processor, a system, a first device, a second device, and receiving/processing/transmitting data. Claim 2 recites the additional limitations of a smart display device and a smart phone. Claim 3 recites the additional limitations of an iBeacon, Bluetooth, and near-field communication (NFC). The computer system component steps are recited at a high-level of generality (i.e., a computer system using smart devices, an iBeacon, Bluetooth, and near-field communication (NFC)) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 2-7 are not integrated into a practical application based on the same analysis as for claim 1 above.

Claim 8:
The claim recites: 
A computer-implemented method, the method being executed by at least one processor associated with a smart feedback system (SFS), wherein the SFS stores a plurality of user profiles, wherein each user profile is associated with a corresponding user and a corresponding personalized avatar, the method comprising: 
identifying a user of a plurality of users associated with a first interaction with the SFS from a first device at a first location remote from the SFS; 
providing a first visualization of a personalized avatar associated with the user to the first device based on a user profile associated with the user; 
providing a first personalized feedback request to the first device during the first visualization of the personalized avatar, wherein the first personalized feedback request includes a first set of feedback requests associated with a first offer associated with a first participant of a plurality of participants; 
receiving first feedback of the user captured by the first device in response to the first personalized feedback request and associating the first feedback with the user profile; 
identifying the user associated with a second interaction with the SFS from a second device at a second location different from the first location and remote from the SFS; 
providing a second visualization of the personalized avatar to the second device; 
providing a second personalized feedback request to the second device during the second visualization of the personalized avatar, wherein the second personalized feedback request includes a second set of feedback requests associated with a second offer associated with a second participant of the plurality of participants; and 
receiving second feedback of the user captured by the second device in response to the second personalized feedback request and associating the second feedback with the user profile.  

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea (emphasized above) of requesting and receiving feedback associated with an offer using an avatar. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation (e.g., identifying a user, providing a feedback request, and receiving feedback), evaluation (e.g., associating feedback with a user profile), judgment, opinion. 
Dependent claims 9-14 recite the same abstract ideas identified in claim 8. 


Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 8-14 recite the additional elements (the non-emphasized limitations above) of a computer, a processor, a system, a first device, a second device, and receiving/processing/transmitting data. Claim 9 recites the additional limitations of a smart display device. Claim 10 recites the additional limitations of an iBeacon, Bluetooth, and near-field communication (NFC). The computer system component steps are recited at a high-level of generality (i.e., a computer system using smart devices, an iBeacon, Bluetooth, and near-field communication (NFC)) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 9-14 are not integrated into a practical application based on the same analysis as for claim 8 above.

Claim 15:
The claim recites: 
A computer-implemented system, comprising: 
one or more computers associated with a smart feedback system (SFS), wherein the SFS stores a plurality of user profiles, wherein each user profile is associated with a corresponding user and a corresponding personalized avatar; and 
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising: 
identifying a user of a plurality of users associated with a first interaction with the SFS from a first device at a first location remote from the SFS; 
providing a first visualization of a personalized avatar associated with the user to the first device based on a user profile associated with the user; 
providing a first personalized feedback request to the first device during the first visualization of the personalized avatar, wherein the first personalized feedback request includes a first set of feedback requests associated with a first offer associated with a first participant of a plurality of participants; 
receiving first feedback of the user captured by the first device in response to the first personalized feedback request and associating the first feedback with the user profile; 
identifying the user associated with a second interaction with the SFS from a second device at the first location; 
providing a second visualization of the personalized avatar to the second device; 
providing a second personalized feedback request to the second device during the second visualization of the personalized avatar, wherein the second personalized feedback request includes a second set of feedback requests associated with a second offer associated with a second participant of the plurality of participants; and 
receiving second feedback of the user captured by the second device in response to the second personalized feedback request and associating the second feedback with the user profile.  

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea (emphasized above) of requesting and receiving feedback associated with an offer using an avatar. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation (e.g., identifying a user, providing a feedback request, and receiving feedback), evaluation (e.g., associating feedback with a user profile), judgment, opinion. 
Dependent claims 16-20 recite the same abstract ideas identified in claim 15. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 15-20 recite the additional elements (the non-emphasized limitations above) of a computer system; computers; a system; one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations; a first device, a second device, and receiving/processing/transmitting data. Claim 16 recites the additional limitations of a smart display device and a smart phone. Claim 17 recites the additional limitations of an iBeacon, Bluetooth, and near-field communication (NFC). The computer system component steps are recited at a high-level of generality (i.e., a computer system using smart devices, an iBeacon, Bluetooth, and near-field communication (NFC)) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 16-20 are not integrated into a practical application based on the same analysis as for claim 15 above.








Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
Claims 1-7 recite the additional elements (not emphasized above) of a computer, a processor, a system, a first device, a second device, and receiving/processing/transmitting data. Claim 2 recites the additional limitations of a smart display device and a smart phone. Claim 3 recites the additional limitations of an iBeacon, Bluetooth, and near-field communication (NFC). When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – “Introduction to E-commerce” (a textbook published in 2009), Chapter 8.4.2 Design Method of Application E-Commerce System, pages 298-301, and MPEP 2106.05(d)(II)(i-vi) generally. See Reference V – “Proximity Marketing: How Top Retail Brands Engage Users with Beacon Technology” element A (page 2), element B (page 3), element C (page 5), and element D (page 6) re smart devices, iBeacon, Bluetooth, and near-field communication (NFC). 

Claims 8-14 recite the additional elements (the non-emphasized limitations above) of a computer, a processor, a system, a first device, a second device, and receiving/processing/transmitting data. Claim 9 recites the additional limitations of a smart display device. Claim 10 recites the additional limitations of an iBeacon, Bluetooth, and near-field communication (NFC). When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – “Introduction to E-commerce” (a textbook published in 2009), Chapter 8.4.2 Design Method of Application E-Commerce System, pages 298-301, and MPEP 2106.05(d)(II)(i-vi) generally. See Reference V – “Proximity Marketing: How Top Retail Brands Engage Users with Beacon Technology” element A (page 2), element B (page 3), element C (page 5), and element D (page 6) re smart devices, iBeacon, Bluetooth, and near-field communication (NFC). 

Claims 15-20 recite the additional elements (the non-emphasized limitations above) of a computer system; computers; a system; one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations; a first device, a second device, and receiving/processing/transmitting data. Claim 16 recites the additional limitations of a smart display device and a smart phone. Claim 17 recites the additional limitations of an iBeacon, Bluetooth, and near-field communication (NFC). When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – “Introduction to E-commerce” (a textbook published in 2009), Chapter 8.4.2 Design Method of Application E-Commerce System, pages 298-301, and MPEP 2106.05(d)(II)(i-vi) generally. See Reference V – “Proximity Marketing: How Top Retail Brands Engage Users with Beacon Technology” element A (page 2), element B (page 3), element C (page 5), and element D (page 6) re smart devices, iBeacon, Bluetooth, and near-field communication (NFC). 






Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
















Claims 1-2, 5-8, 12-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2019/0114689) (“Wang”). 

Claim 1: Wang, in a first embodiment, discloses a computer-implemented method, the method being executed by at least one processor (fig 1A element 112) associated with a smart feedback system (SFS) (Applicant’s specification discloses that the SFS stores user profiles ([0003] lines 2-3) and receives user feedback ([0027] lines 2-4). Wang teaches a smart feedback system because it asks the customer for feedback and updates recommendations and the customer’s profile based on the feedback [0050] lines 1-29), wherein the SFS stores a plurality of user profiles, wherein each user profile is associated with a corresponding user ([0029] lines 13-21 – “databases include a user profile database that includes searchable characteristics for each user (e.g., identity data, . . . interaction records with sales representatives, customer service representatives, . . . interaction style, etc.)”) and a corresponding personalized avatar ([0061] lines 43-49 – “an image of the sales representative (e.g., Xiaomei) [claimed avatar] that previously had good rapport with Mr. Ma is displayed, and an interaction style (e.g., casual vs. formal, respectful vs. relatable, succinct vs. elaborative, etc.) and voice characteristics of that sales representative are used to generate the speech output of Xiaomei” – here, the avatar is personalized using “interaction style” which is stored in the profile cited above in [0029]), the method comprising: 
identifying a user of a plurality of users ([0047] lines 9-13 – “for existing customers, their profiles can be either identified through facial recognition based on image streams from the cameras installed inside the stores or be identified through customers logging in at the frontend information exchange system”) associated with a first interaction with the SFS from a first device at a first location remote from the SFS ([0063] lines 5-15 “a frontend information exchange system (e.g., a computer kiosk [claimed first device] or sales robot), wherein the frontend information exchange system provides an input user interface configured to detect one or more in-person close-proximity interactions [claimed first interaction] between a user and the frontend information exchange system (e.g., interactions by voice, touch, sight, gesture, etc. that are enabled by the close physical proximity between the user and the frontend information exchange system)”); 
providing a first visualization of a personalized avatar associated with the user to the first device based on a user profile associated with the user ([0045] lines 69-73 – “determine characteristics of the interaction style, decision-making triggers, preferences, and/or temperament of the customer [claimed user profile], generates an image of a sales representative for display on the frontend information exchange system in accordance with the determined characteristics [claimed first visualization of a personalized avatar associated with the user]”); 
providing a first personalized feedback request to the first device during the first visualization of the personalized avatar, wherein the first personalized feedback request includes a first set of feedback requests associated with a first offer associated with a first participant of a plurality of participants ([0050] lines 9-13 – “frontend information exchange system states to the user after an initial interaction and data processing: ‘Sorry, we do not currently have a double-door fridge in gold color [claimed first offer], will you be interested in a double-door fridge in silver color, or a single door fridge in gold color? [claimed first set of feedback requests]’”); 
receiving first feedback of the user captured by the first device in response to the first personalized feedback request and associating the first feedback with the user profile ([0050] lines 13-26  – “Customer says, ‘No, what other colors do you have for the double-door models?’ [claimed receiving first feedback of the user] . . . In addition, in some embodiments, the personal profile of the customer is also modified, and the style preference for the "doubledoor" style is given more weight and the color preference is given less weight” [claimed associating the first feedback with the user profile]). 
The first embodiment of Wang fails to explicitly disclose 
identifying the user associated with a second interaction with the SFS from a second device at the first location; 
providing a second visualization of the personalized avatar to the second device; 
providing a second personalized feedback request to the second device during the second visualization of the personalized avatar, wherein the second personalized feedback request includes a second set of feedback requests associated with a second offer associated with a second participant of the plurality of participants; and 
receiving second feedback of the user captured by the second device in response to the second personalized feedback request and associating the second feedback with the user profile.  
However, a second embodiment of Wang does teach 
identifying the user ([0047] lines 9-13 – “for existing customers, their profiles can be either identified through facial recognition based on image streams from the cameras installed inside the stores or be identified through customers logging in at the frontend information exchange system”) associated with a second interaction with the SFS from a second device at the first location ([0060] lines 5-9 – “In some embodiments, the conversation can be carried out by a humanoid robot or a mobile device [claimed second device at the first location] that the user can carry with him/her while he/she browse through the deployment location of the frontend information exchange system”); 
providing a second visualization of the personalized avatar to the second device ([0045] lines 69-73 – “determine characteristics of the interaction style, decision-making triggers, preferences, and/or temperament of the customer, generates an image of a sales representative for display on the frontend information exchange system in accordance with the determined characteristics [claimed second visualization of the personalized avatar]”);  
providing a second personalized feedback request to the second device during the second visualization of the personalized avatar, wherein the second personalized feedback request includes a second set of feedback requests associated with a second offer associated with a second participant of the plurality of participants ([0050] lines 9-13 – “frontend information exchange system states to the user after an initial interaction and data processing: ‘Sorry, we do not currently have a double-door fridge in gold color [claimed second offer], will you be interested in a double-door fridge in silver color, or a single door fridge in gold color? [claimed second set of feedback requests]’”); and 
receiving second feedback of the user captured by the second device in response to the second personalized feedback request and associating the second feedback with the user profile ([0050] lines 13-26  – “Customer says, ‘No, what other colors do you have for the double-door models?’ [claimed receiving second feedback of the user] . . . In addition, in some embodiments, the personal profile of the customer is also modified, and the style preference for the "doubledoor" style is given more weight and the color preference is given less weight” [claimed associating the second feedback with the user profile]). 
Examiner notes that although most of the cites given for the second embodiment are the same as the first, this is appropriate because the invention in Wang is capable of providing any number of visualizations, providing any number of feedback requests, and receiving any number of feedback responses. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of the second embodiment of Wang into the invention of the first embodiment of Wang. One of ordinary skill in the art would have been motivated to do so because using a second device at the first location (e.g., customer mobile device) provides greater flexibility and options for the customer than using only a first 
In addition, it would have been recognized that applying the known technique of identifying the user associated with a second interaction with the SFS from a second device at the first location; providing a second visualization of the personalized avatar to the second device; providing a second personalized feedback request to the second device during the second visualization of the personalized avatar, wherein the second personalized feedback request includes a second set of feedback requests associated with a second offer associated with a second participant of the plurality of participants; and receiving second feedback of the user captured by the second device in response to the second personalized feedback request and associating the second feedback with the user profile, as taught by the second embodiment of Wang, to the teachings of the first embodiment of Wang, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. This is supported by the fact that the first and second embodiments of Wang are essentially identical, except that the second embodiment uses a second device instead of a first device. 

Claim 2: Wang teaches the computer-implemented method of claim 1, and further teaches wherein the first device is a smart display device associated with a retailer at the first location ([0063] lines 5-8 “a frontend information exchange system (e.g., a computer kiosk [claimed first device] or sales robot), wherein the frontend information exchange system provides an input user interface”) and the second device is a smart phone associated with the user at the first location ([0060] lines 5-9 – “In some embodiments, the conversation can be carried out by a humanoid robot or a mobile device [claimed second device at the first location] that the user can carry with him/her while he/she browse through the deployment location of the frontend information exchange system”).  

Claim 5: Wang teaches the computer-implemented method of claim 1, and further teaches wherein providing the first personalized feedback request to the first device is based on the user profile associated with the user, and wherein providing the second personalized feedback request to the second device is based on the user profile ([0061] lines 12-29  – “initiates pre-processing regarding Mr. Ma's personal profile [claimed user profile] and product recommendation, before Mr. Ma makes direct contact with the frontend information exchange system. Mr. Ma's previous purchase records, his previous interactions with human personnel, locations associated with his previous purchases, the current weather, his style, price point, and color preferences, his decision-making triggers, his demographic data, etc. [claimed user profile] are processed and the parameters for generating a personalized, real-time product recommendation is generated based on the available data. When Mr. Ma approaches the frontend information exchange system (or alternatively, when the frontend information exchange system detects an opportunity to interact with Mr. Ma), the frontend information exchange system starts by saying in natural language: ‘Hello, Mr. Ma, welcome to Shenzhen! I am Xiaomei at the Shenzhen branch store. It seems that you are interested in some water heater, is that right?’ [claimed personalized feedback request]”). 
Examiner notes that although the same cite is used to teach both first and second personalized feedback requests, this is appropriate because the invention in Wang is capable of providing any number of feedback requests.  

Claim 6: Wang teaches the computer-implemented method of claim 1, and further teaches wherein the first visualization of the personalized avatar has a similar appearance as ([0061] lines 43-49 – “an image of the sales representative (e.g., Xiaomei) [claimed avatar] that previously had good rapport with Mr. Ma is displayed, and an interaction style (e.g., casual vs. formal, respectful vs. relatable, succinct vs. elaborative, etc.) and voice characteristics of that sales representative are used to generate the speech output of Xiaomei” – here, the avatar is personalized using “interaction style” which is stored in the profile cited above in [0029]). It is clear that the first visualization has the same appearance as the second visualization because [0061] is part of a discussion of fig 2 which starts at [0060]. Lines 4-7 of [0060] state “The example user interface is presented on a computer kiosk [claimed first visualization] (e.g., a client device 104). In some embodiments, the conversation can be carried out by a humanoid robot or a mobile device [claimed second visualization])”. Therefore, [0060] and [0061] when considered together, teach that the first and second visualizations of the personalized avatar are the same. 

Claim 7: Wang teaches the computer-implemented method of claim 1, and further teaches comprising: providing a first recommendation to the first device during the first visualization of the personalized avatar is based on the user profile and an analysis of the first feedback of the user captured by the first device; and providing a second recommendation to the second device during the second visualization of the personalized avatar is based on the user profile and an analysis of the second feedback of the user captured by the second device ([0050 lines 13-26 – “Customer says, ‘No, what other colors do you have for the double-door models?’ Based on the above rejection and response [claimed analysis of the first/second feedback of the user], the information exchange system removes or demotes the importance of the color parameter relative to the model style (e.g., doubledoor) for the subsequent recommendations, and/or selects a different set of prediction model( s) where the ‘double-door’ style is used as one of the leading factors in the prediction and recommendations (e.g., as oppose to a model where color and model style are both leading factors). In addition, in some embodiments, the personal profile of the customer is also modified, and the style preference for the ‘doubledoor’ style is given more weight and the color preference is given less weight [claimed based on the user profile]”). 
Examiner notes that although the same cite is used to teach both first and second recommendations, this is appropriate because the invention in Wang is capable of providing any number of recommendations based on any number of feedback responses. 

Claim 8: Wang, in a first embodiment, discloses a computer-implemented method, the method being executed by at least one processor (fig 1A element 112) associated with a smart feedback system (SFS) (Applicant’s specification discloses that the SFS stores user profiles ([0003] lines 2-3) and receives user feedback ([0027] lines 2-4). Wang teaches a smart feedback system because it asks the customer for feedback and updates recommendations and the customer’s profile based on the feedback [0050] lines 1-29), wherein the SFS stores a plurality of user profiles, wherein each user profile is associated with a corresponding user ([0029] lines 13-21 – “databases include a user profile database that includes searchable characteristics for each user (e.g., identity data, . . . interaction records with sales representatives, customer service representatives, . . . interaction style, etc.)”) and a corresponding personalized avatar ([0061] lines 43-49 – “an image of the sales representative (e.g., Xiaomei) [claimed avatar] that previously had good rapport with Mr. Ma is displayed, and an interaction style (e.g., casual vs. formal, respectful vs. relatable, succinct vs. elaborative, etc.) and voice characteristics of that sales representative are used to generate the speech output of Xiaomei” – here, the avatar is personalized using “interaction style” which is stored in the profile cited above in [0029]), the method comprising: 
([0047] lines 9-13 – “for existing customers, their profiles can be either identified through facial recognition based on image streams from the cameras installed inside the stores or be identified through customers logging in at the frontend information exchange system”) associated with a first interaction with the SFS from a first device at a first location remote from the SFS ([0063] lines 5-15 “a frontend information exchange system (e.g., a computer kiosk [claimed first device] or sales robot), wherein the frontend information exchange system provides an input user interface configured to detect one or more in-person close-proximity interactions [claimed first interaction] between a user and the frontend information exchange system (e.g., interactions by voice, touch, sight, gesture, etc. that are enabled by the close physical proximity between the user and the frontend information exchange system)”); 
providing a first visualization of a personalized avatar associated with the user to the first device based on a user profile associated with the user ([0045] lines 69-73 – “determine characteristics of the interaction style, decision-making triggers, preferences, and/or temperament of the customer [claimed user profile], generates an image of a sales representative for display on the frontend information exchange system in accordance with the determined characteristics [claimed first visualization of a personalized avatar associated with the user]”); 
providing a first personalized feedback request to the first device during the first visualization of the personalized avatar, wherein the first personalized feedback request includes a first set of feedback requests associated with a first offer associated with a first participant of a plurality of participants ([0050] lines 9-13 – “frontend information exchange system states to the user after an initial interaction and data processing: ‘Sorry, we do not currently have a double-door fridge in gold color [claimed first offer], will you be interested in a double-door fridge in silver color, or a single door fridge in gold color? [claimed first set of feedback requests]’”); 
([0050] lines 13-26  – “Customer says, ‘No, what other colors do you have for the double-door models?’ [claimed receiving first feedback of the user] . . . In addition, in some embodiments, the personal profile of the customer is also modified, and the style preference for the "doubledoor" style is given more weight and the color preference is given less weight” [claimed associating the first feedback with the user profile]). 
The first embodiment of Wang fails to explicitly disclose 
identifying the user associated with a second interaction with the SFS from a second device at a second location different from the first location and remote from the SFS; 
providing a second visualization of the personalized avatar to the second device; 
providing a second personalized feedback request to the second device during the second visualization of the personalized avatar, wherein the second personalized feedback request includes a second set of feedback requests associated with a second offer associated with a second participant of the plurality of participants; and 
receiving second feedback of the user captured by the second device in response to the second personalized feedback request and associating the second feedback with the user profile.  
However, a second embodiment of Wang does teach 
identifying the user ([0047] lines 9-13 – “for existing customers, their profiles can be either identified through facial recognition based on image streams from the cameras installed inside the stores or be identified through customers logging in at the frontend information exchange system”) associated with a second interaction with the SFS ([0060] lines 5-9 – “In some embodiments, the conversation can be carried out by a humanoid robot or a mobile device [claimed second device at the first location] that the user can carry with him/her while he/she browse through the deployment location of the frontend information exchange system”) from a second device at a second location different from the first location and remote from the SFS ([0055] lines 71-74 – “the information exchange system detects that the user has moved from a second-tier city to a first-tier city or from a less affluent area to a more affluent area (e.g., based on address changes or store visit location changes [claimed second device at a second location different from the first location, because “store visit location changes” teaches that the SFS system is operating at retailer stores at different locations”); 
providing a second visualization of the personalized avatar to the second device ([0045] lines 69-73 – “determine characteristics of the interaction style, decision-making triggers, preferences, and/or temperament of the customer, generates an image of a sales representative for display on the frontend information exchange system in accordance with the determined characteristics [claimed second visualization of the personalized avatar]”);  
providing a second personalized feedback request to the second device during the second visualization of the personalized avatar, wherein the second personalized feedback request includes a second set of feedback requests associated with a second offer associated with a second participant of the plurality of participants ([0050] lines 9-13 – “frontend information exchange system states to the user after an initial interaction and data processing: ‘Sorry, we do not currently have a double-door fridge in gold color [claimed second offer], will you be interested in a double-door fridge in silver color, or a single door fridge in gold color? [claimed second set of feedback requests]’”); and 
receiving second feedback of the user captured by the second device in response to the second personalized feedback request and associating the second feedback with the user profile ([0050] lines 13-26  – “Customer says, ‘No, what other colors do you have for the double-door models?’ [claimed receiving second feedback of the user] . . . In addition, in some embodiments, the personal profile of the customer is also modified, and the style preference for the "doubledoor" style is given more weight and the color preference is given less weight” [claimed associating the second feedback with the user profile]). 
Examiner notes that although most of the cites given for the second embodiment are the same as the first, this is appropriate because the invention in Wang is capable of providing any number of visualizations, providing any number of feedback requests, and receiving any number of feedback responses. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of the second embodiment of Wang into the invention of the first embodiment of Wang. One of ordinary skill in the art would have been motivated to do so because using a second device at a second location different from the first location and remote from the SFS (e.g., retailer at a different location) provides greater continuity, flexibility, and options for the customer than using only a first device at the first location (e.g., kiosk associated with the retailer), thereby causing the customer to be more likely to purchase and resulting in increased sales. 
In addition, it would have been recognized that applying the known technique of identifying the user associated with a second interaction with the SFS from a second device at a second location different from the first location and remote from the SFS; providing a second visualization of the personalized avatar to the second device; providing a second personalized feedback request to the second device during the second visualization of the personalized avatar, wherein the second personalized feedback request includes a second set of feedback requests associated with a second offer associated with a second participant of the plurality of participants; and receiving second feedback of the user captured by the second device in response to the second personalized feedback request and associating the second feedback with the user profile, as taught by the second embodiment of Wang, to the teachings of the first embodiment of Wang, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such 

Claim 12:  All the limitations in method claim 12 are closely parallel to the limitations of method claim 5 analyzed above and are rejected on the same bases.

Claim 13:  All the limitations in method claim 13 are closely parallel to the limitations of method claim 6 analyzed above and are rejected on the same bases.

Claim 14:  All the limitations in method claim 14 are closely parallel to the limitations of method claim 7 analyzed above and are rejected on the same bases.

Claim 15: Wang, in a first embodiment, discloses a computer-implemented system, comprising: 
one or more computers (fig 1A element 112) associated with a smart feedback system (SFS) (Applicant’s specification discloses that the SFS stores user profiles ([0003] lines 2-3) and receives user feedback ([0027] lines 2-4). Wang teaches a smart feedback system because it asks the customer for feedback and updates recommendations and the customer’s profile based on the feedback [0050] lines 1-29), wherein the SFS stores a plurality of user profiles, wherein each user profile is associated with a corresponding user ([0029] lines 13-21 – “databases include a user profile database that includes searchable characteristics for each user (e.g., identity data, . . . interaction records with sales representatives, customer service representatives, . . . interaction style, etc.)”) and a corresponding personalized avatar ([0061] lines 43-49 – “an image of the sales representative (e.g., Xiaomei) [claimed avatar] that previously had good rapport with Mr. Ma is displayed, and an interaction style (e.g., casual vs. formal, respectful vs. relatable, succinct vs. elaborative, etc.) and voice characteristics of that sales representative are used to generate the speech output of Xiaomei” – here, the avatar is personalized using “interaction style” which is stored in the profile cited above in [0029]); and 
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising (para [0062] lines 1-10): 
identifying a user of a plurality of users ([0047] lines 9-13 – “for existing customers, their profiles can be either identified through facial recognition based on image streams from the cameras installed inside the stores or be identified through customers logging in at the frontend information exchange system”) associated with a first interaction with the SFS from a first device at a first location remote from the SFS ([0063] lines 5-15 “a frontend information exchange system (e.g., a computer kiosk [claimed first device] or sales robot), wherein the frontend information exchange system provides an input user interface configured to detect one or more in-person close-proximity interactions [claimed first interaction] between a user and the frontend information exchange system (e.g., interactions by voice, touch, sight, gesture, etc. that are enabled by the close physical proximity between the user and the frontend information exchange system)”); 
providing a first visualization of a personalized avatar associated with the user to the first device based on a user profile associated with the user ([0045] lines 69-73 – “determine characteristics of the interaction style, decision-making triggers, preferences, and/or temperament of the customer [claimed user profile], generates an image of a sales representative for display on the frontend information exchange system in accordance with the determined characteristics [claimed first visualization of a personalized avatar associated with the user]”); 
providing a first personalized feedback request to the first device during the first visualization of the personalized avatar, wherein the first personalized feedback request includes a first set of feedback requests associated with a first offer associated with a first participant of a plurality of participants ([0050] lines 9-13 – “frontend information exchange system states to the user after an initial interaction and data processing: ‘Sorry, we do not currently have a double-door fridge in gold color [claimed first offer], will you be interested in a double-door fridge in silver color, or a single door fridge in gold color? [claimed first set of feedback requests]’”); 
receiving first feedback of the user captured by the first device in response to the first personalized feedback request and associating the first feedback with the user profile ([0050] lines 13-26  – “Customer says, ‘No, what other colors do you have for the double-door models?’ [claimed receiving first feedback of the user] . . . In addition, in some embodiments, the personal profile of the customer is also modified, and the style preference for the "doubledoor" style is given more weight and the color preference is given less weight” [claimed associating the first feedback with the user profile]). 
The first embodiment of Wang fails to explicitly disclose 
identifying the user associated with a second interaction with the SFS from a second device at the first location; 
providing a second visualization of the personalized avatar to the second device; 
providing a second personalized feedback request to the second device during the second visualization of the personalized avatar, wherein the second personalized feedback request includes a second set of feedback requests associated with a second offer associated with a second participant of the plurality of participants; and 

However, a second embodiment of Wang does teach 
identifying the user ([0047] lines 9-13 – “for existing customers, their profiles can be either identified through facial recognition based on image streams from the cameras installed inside the stores or be identified through customers logging in at the frontend information exchange system”) associated with a second interaction with the SFS from a second device at the first location ([0060] lines 5-9 – “In some embodiments, the conversation can be carried out by a humanoid robot or a mobile device [claimed second device at the first location] that the user can carry with him/her while he/she browse through the deployment location of the frontend information exchange system”); 
providing a second visualization of the personalized avatar to the second device ([0045] lines 69-73 – “determine characteristics of the interaction style, decision-making triggers, preferences, and/or temperament of the customer, generates an image of a sales representative for display on the frontend information exchange system in accordance with the determined characteristics [claimed second visualization of the personalized avatar]”);  
providing a second personalized feedback request to the second device during the second visualization of the personalized avatar, wherein the second personalized feedback request includes a second set of feedback requests associated with a second offer associated with a second participant of the plurality of participants ([0050] lines 9-13 – “frontend information exchange system states to the user after an initial interaction and data processing: ‘Sorry, we do not currently have a double-door fridge in gold color [claimed second offer], will you be interested in a double-door fridge in silver color, or a single door fridge in gold color? [claimed second set of feedback requests]’”); and 
([0050] lines 13-26  – “Customer says, ‘No, what other colors do you have for the double-door models?’ [claimed receiving second feedback of the user] . . . In addition, in some embodiments, the personal profile of the customer is also modified, and the style preference for the "doubledoor" style is given more weight and the color preference is given less weight” [claimed associating the second feedback with the user profile]). 
Examiner notes that although most of the cites given for the second embodiment are the same as the first, this is appropriate because the invention in Wang is capable of providing any number of visualizations, providing any number of feedback requests, and receiving any number of feedback responses. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of the second embodiment of Wang into the invention of the first embodiment of Wang. One of ordinary skill in the art would have been motivated to do so because using a second device at the first location (e.g., customer mobile device) provides greater flexibility and options for the customer than using only a first device at the first location (e.g., kiosk associated with the retailer), thereby resulting in increased sales for the retailer. 
In addition, it would have been recognized that applying the known technique of identifying the user associated with a second interaction with the SFS from a second device at the first location; providing a second visualization of the personalized avatar to the second device; providing a second personalized feedback request to the second device during the second visualization of the personalized avatar, wherein the second personalized feedback request includes a second set of feedback requests associated with a second offer associated with a second participant of the plurality of participants; and receiving second feedback of the user captured by the second device in response to the second personalized feedback request 

Claim 16:  All the limitations in system claim 16 are closely parallel to the limitations of method claim 2 analyzed above and are rejected on the same bases.

Claim 19:  All the limitations in system claim 19 are closely parallel to the limitations of method claim 5 analyzed above and are rejected on the same bases.

Claim 20:  All the limitations in system claim 20 are closely parallel to the limitations of method claim 6 analyzed above and are rejected on the same bases.











Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2019/0114689) (“Wang”) in view of Crutchfield, Jr (US 2015/0112826) (“Crutchfield”). 

Claim 3: Wang teaches the computer-implemented method of claim 1. Wang fails to explicitly teach wherein a location of the second device is determined by the first device based on a quick response (QR) code, an iBeacon, Bluetooth, and near-field communication (NFC). However, Crutchfield does teach wherein a location of the second device is determined by the first device based on a quick response (QR) code, an iBeacon, Bluetooth, and near-field communication (NFC) ([0313] lines 1-17 “the shopper's visit to a second retail sales channel may be detected. For example, the shopper may visit the second (offline) channel by coming into or near one of the retailer's stores, stands, or kiosks [claimed first device]. The shopper's presence in or near a physical retail location [claimed location of the second device] may be detected in a number of ways. . . Alternatively, the shopper may enter his or her name, email address, login name, or other identifier ( e.g., loyalty or rewards card number) or perform a biometric scan at an intelligent fixture [claimed first device], or initiate a contact or contactless communication between the shopper's mobile device [claimed second device] and an in-store device [claimed first device] (e.g., via NFC or Bluetooth communications)”). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Crutchfield into the invention of Wang. One of ordinary skill in the art would have been motivated to do so because Crutchfield teaches: 
Once the shopper has been identified, at least some of the recorded data of the shopper's visit to the first retail sales channel may be retrieved from the database(s) in Step 2614. With the shopper's unique identifier, the shopper database(s) may be quickly queried for any information that might be useful to improve the shopper's current experience in the ([0314] lines 1-13).

In addition, it would have been recognized that applying the known technique of determining a location of the second device by the first device based on a quick response (QR) code, an iBeacon, Bluetooth, and near-field communication (NFC), as taught by Crutchfield, to the teachings of Wang, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. This is supported by the fact that the first and second embodiments of Wang are essentially identical, except that the second embodiment uses a second device instead of a first device. 

Claim 4: Wang teaches the computer-implemented method of claim 1. Wang fails to explicitly teach wherein identifying the user of the plurality of users associated with the first interaction with the SFS from the first device further comprises: detecting, by the first device, the user using biometric recognition. However, Crutchfield does teach wherein identifying the user of the plurality of users associated with the first interaction with the SFS from the first device further comprises: detecting, by the first device, the user using biometric recognition ([0313] lines 1-17 “the shopper's visit to a second retail sales channel may be detected. For example, the shopper may visit the second (offline) channel by coming into or near one of the retailer's stores, stands, or kiosks [claimed first device]. The shopper's presence in or near a physical retail location [claimed location of the second device] may be detected in a number of ways. . . Alternatively, the shopper may enter his or her name, email address, login name, or other identifier ( e.g., loyalty or rewards card number) or perform a biometric scan [biometric recognition] at an intelligent fixture [claimed first device], or initiate a contact or contactless communication between the shopper's mobile device [claimed second device] and an in-store device [claimed first device] (e.g., via NFC or Bluetooth communications)”).   
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Crutchfield into the invention of Wang. One of ordinary skill in the art would have been motivated to do so because Crutchfield teaches: 
Once the shopper has been identified, at least some of the recorded data of the shopper's visit to the first retail sales channel may be retrieved from the database(s) in Step 2614. With the shopper's unique identifier, the shopper database(s) may be quickly queried for any information that might be useful to improve the shopper's current experience in the second retail sales channel. The recorded data may include additional information derived from the raw activity data previously recorded. Although not shown in FIG. 26, data associated with the shopper's activities while visiting the second retail sales channel may also be recorded and stored into the shopper database(s) in connection with the shopper's unique identifier ([0314] lines 1-13).

In addition, it would have been recognized that applying the known technique of identifying the user of the plurality of users associated with the first interaction with the SFS from the first device by detecting, by the first device, the user using biometric recognition, as taught by Crutchfield, to the teachings of Wang, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. This is supported by the fact that the first and second embodiments of Wang are essentially identical, except that the second embodiment uses a second device instead of a first device. 

Claim 10:  All the limitations in method claim 10 are closely parallel to the limitations of method claim 3 analyzed above and are rejected on the same bases.

Claim 11:  All the limitations in method claim 11 are closely parallel to the limitations of method claim 4 analyzed above and are rejected on the same bases.

Claim 17:  All the limitations in system claim 17 are closely parallel to the limitations of method claim 3 analyzed above and are rejected on the same bases.

Claim 18:  All the limitations in system claim 18 are closely parallel to the limitations of method claim 4 analyzed above and are rejected on the same bases.

















Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2019/0114689) (“Wang”) in view of Raravi et al (US 2018/0089736) (“Raravi”). 

Claim 9: Wang teaches the computer-implemented method of claim 8. Wang fails to explicitly teach wherein the first device is a smart display device associated with a first retailer at the first location of the first retailer and the second device is a smart display device associated with a second retailer at the second location of the second retailer. However, Raravi does teach wherein the first device is a smart display device associated with a first retailer at the first location of the first retailer and the second device is a smart display device associated with a second retailer at the second location of the second retailer ([0026] lines 8-15 “the smart devices may be a part of the store 102 [claimed smart display device associated with a first/second retailer]. Various examples of the smart devices may include cell phones, wearable devices including watches, headsets, etc., cameras, or other types of sensors installed inside the store 102. The personalized recommendations provided by the recommendation system 106 makes it convenient for the user 108 to plan his or her shopping across multiple stores [claimed associated with a first/second retailer at the first/second location of the first/second retailer] according to his or her needs, constraints and persona”). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Raravi into the invention of Wang. One of ordinary skill in the art would have been motivated to do so because Raravi teaches: 
While some work in the domain exists for providing recommendations to the users in order to assist them while shopping. Most recommendation systems today take into account the users shopping history and profile details when making recommendations. Mostly the efforts are centered on online retail outlets and further not much attention is paid to personalization and assistance to the users with respect to physical stores. In fact, physical stores are also finding it difficult to retain their users/customers due to the
ever increasing competition from the online stores. One of the key reasons is the lack of personalized shopping experience offered by the physical stores. In view of the foregoing ([0004] lines 1-15).

In addition, it would have been recognized that applying the known technique of using a first device that is a smart display device associated with a first retailer at the first location of the first retailer and a second device that is a smart display device associated with a second retailer at the second location of the second retailer, as taught by Raravi, to the teachings of Wang, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. This is supported by the fact that the first and second embodiments of Wang are essentially identical, except that the second embodiment uses a second device instead of a first device. 

















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yopp et al (US 2016/0078512) teaches shopping assistance using an interactive character provided on a shopping device in a retail store
Vartanian et al (US 2012/0242865) teaches creating a personized avatar based on a customer’s profile. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684                                                                                                                                                                                                        

/NAEEM U HAQ/Primary Examiner, Art Unit 3625